Citation Nr: 0605897	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  97-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
3, 2002 for a 10 percent rating for a low back disorder.

2.  Entitlement to service connection for a disability of the 
chest.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1995.

This appeal arises before the Board of Veterans Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia (RO).  

In November 2005, the veteran testified at a hearing on 
appeal before the undersigned Veteran's Law Judge in 
Washington, DC; a copy of the transcript is associated with 
the record.  

The issue of entitlement to service connection for chest pain 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The RO received the veteran's original claim for service 
connection for mechanical low back pain on April 23, 1996.

3.  In a July 1996 rating decision, the RO granted service 
connection for mechanical low back pain and assigned an 
initial noncompensable (zero percent) rating, effective from 
September 1, 1995, the date of the day following the 
veteran's separation from service; the veteran was notified 
of her appellate rights in a letter dated July 19, 1996; the 
veteran did file a notice of disagreement (NOD) with the 
rating decision as it pertained to grant of the service 
connection and the assignment of a noncompensable disability 
evaluation for the veteran's mechanical low back pain within 
one year of notice of the rating decision.   

4.  On June 21, 1999, the veteran was examined by VA for low 
back pain.  

5.  On September 3, 2002, the RO received the veteran's 
formal claim for an increased rating for her low back 
disability.

6.  In a May 2003 rating decision, the RO recharacterized the 
veteran's disability as mechanical low back pain 
(degenerative disease of the lumbar spine) and assigned a 10 
percent rating, effective from September 3, 2002, the date of 
receipt of a VA Form 21-4138 (JF), Statement in Support of 
Claim, from the veteran asking for an increased rating for 
her back disability.


CONCLUSION OF LAW

The criteria for assignment of an effective date of June 21, 
1999 for a 10 percent rating for service-connected low back 
disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

The Board notes that the VA General Counsel has held that the 
notice provisions of the VCAA are not applicable to earlier 
effective date claims, where VCAA notice has already been 
provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  This case is also governed by 
VAOPGCPREC 5-2004 as there is no possibility that any 
evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to her claim.  
Service and VA medical records, VA examination reports, the 
hearing transcript, and lay statements have been associated 
with the record.  The VA satisfied its duty to notify by 
means of VCAA letters dated February 2003 and May 2005, and 
an April 2005 statement of the case (SOC).  Specifically, the 
appellant was advised by VA of the information required to 
substantiate the issue addressed in this decision, what 
evidence VA had obtained, and of her and VA's respective 
duties for obtaining evidence.  In the May 2005 VCAA letter, 
VA notified the veteran of what was needed to establish 
entitlement to an earlier effective date for an increased 
rating and asked her to provide evidence to prove her 
entitlement to an earlier effective date, told her what VA 
had done and what she should do, and advised her that it was 
her responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.      

Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

I.  Pertinent Criteria

A. Finality

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2005).

"Notice" means written notice sent to a claimant at her 
latest address of record.  
38 C.F.R. § 3.1(q) (2005).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2005).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2005).



B.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2005).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2005).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2005).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

Acceptance of a report of examination or treatment which 
meets the requirements of 38 C.F.R. § 3.157 as a claim for 
increase or to reopen is subject to the requirements of 38 
C.F.R. § 3.114 with respect to action on VA initiative or at 
the request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of one 
year prior to the date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the United States Court of Appeals 
for Veterans Claims (Court) in Bell is not applicable prior 
to Bell, which was decided in 1992.  See Lynch v. Gober, 10 
Vet. App. 127 (1997).

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o) (2005).

C.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (1998).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

II.  Analysis

The veteran contends that she is entitled to an effective 
date prior to September 3, 2002, for the grant of entitlement 
to a 10 percent rating for her low back disability.  During a 
November 2005 hearing on appeal, the veteran argued that she 
was entitled to a 10 percent evaluation from the original 
grant of service connection for mechanical low back pain, 
because her claim remained open since that time as she filed 
a timely NOD in July 1997.  Alternatively, she contended that 
the rating should be effective April 25, 2002, the date of a 
VA magnetic resonance imaging (MRI) test, showing that she 
had a herniated nucleus pulpous.   

In a July 1996 rating decision, the RO granted service 
connection for mechanical low back pain and assigned an 
initial noncompensable (zero percent) rating, effective from 
September 1, 1995, the date of the day following the 
veteran's separation from service.  The decision was based on 
a complete review of service medical records and a June 1996 
VA examination.  Service medical records show that, in 
December 1994, the veteran complained of low back pain as a 
result of heavy lifting.  In January 1995, the veteran was 
diagnosed with mechanical low back pain and was placed on 
profile with instructions not to bend at the waist, jump, 
run, kick, or do sit-ups.  During a June 1996 VA examination, 
the veteran claimed that she had fallen in 1988 and that she 
fell again in October of 1994 while carrying heavy objects.  
She reported that her low back pain was continuous, however 
intermittent in type.  The veteran further reported that the 
low back pain came and went every 3 to 4 days and lasted for 
3 to 4 days.  The veteran reported that when she stood for 
about 2 1/2 to 3 hours, or if she was bending frequently, or 
lifting 45 to 50 pounds she had lower back ache.  There was 
no radiation to the leg, tingling, or numbing in the leg.  
The examiner's findings were that the veteran had lower back 
ache, which was probably mild myalgia. 

The veteran was notified of the rating decision and her 
appellate rights in a letter dated July 19, 1996.  Although 
the veteran filed a timely NOD in July 1997, in her NOD she 
specifically disagreed with issues number 4, 6, and 7, not 
issue 1, which dealt with the grant of service connection for 
a low back disorder.  Since the veteran did not initiate an 
NOD for mechanical low back pain within one year of 
notification, this decision became final.  38 U.S.C.A. 
§ 7105.

On June 21, 1999, the veteran was examined by VA.  The 
veteran reported that she had low back pain that has 
continued to hurt since service.  Since discharge the veteran 
stated that she had been seen for low back treatment at the 
VA medical facility located in Savannah, Georgia. 

On March 18, 2002, the veteran was seen on an outpatient 
basis by the VA.  During an examination, the veteran 
complained of low back pain, irradiating to both legs.  The 
examiner diagnosed the veteran with chronic low back pain.  
The veteran subsequently underwent an MRI in April 2002 that 
revealed the veteran had a right herniated nucleus pulposus 
with minimal surrounding enhancement at L1-L2.  There was 
mild diffuse disc bulge and mild facet osteoarthritis without 
significant central canal or neural foraminal stenosis at L4-
L5.  At L5-S1, the disc was normal but there was mild to 
moderate facet joint osteoarthritis without neural foraminal 
encroachment.  No evidence of postoperative stigmata was 
seen.  

On September 3, 2002, the RO received a claim from the 
veteran for an increased rating for her low back disability.

During a March 2003 VA examination, the veteran reported 
having pain in the lumbar back.  She complained of having 
back pain three to four times per week lasting at least two 
to three hours each time.  The veteran reported that the pain 
went into her hips and that she feels the pain off and on.  
The veteran stated that walking greater than an hour or 
standing greater than 30 minutes causes back pain.  She also 
complained of low back pain when she sits down in the same 
position for a long time.  The veteran characterized the back 
pain as dull with sharp pain going into her hips.  Upon 
physical examination the veteran showed range of motion with 
flexion to 90 degrees, hyperextension to 30 degrees with 
complaints of pain at 30 degrees.  Straight leg raise was 
negative.  The veteran was diagnosed with very mild 
degenerative disease of the lumbar spine.  

In a May 2005 rating decision, the RO found that the most 
recent medical evidence reflected that the mechanical low 
back pain was productive of a lumbosacral strain with 
characteristic pain on motion.  When considered in 
conjunction with the April 2002 MRI and a March 2003 VA 
examination, the RO concluded that the criteria for a 10 
percent evaluation under Diagnostic Code 5295 (2002) were 
met.  As a result, the RO found the evidence as a whole did 
not show the presence of such additional factors as to 
warrant a rating in excess of 10 percent.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5295 (2002).

The veteran alleges that the effective date for her 
mechanical low back pain should go back to the day after she 
left service, September 1, 1995.  As noted above, the veteran 
did not initiate an NOD within one year of notification.  
Moreover, no clear and unmistakable error has been alleged in 
the unappealed July 1996 rating decision, this decision is 
final and the effective date for a grant of a higher (10 
percent) rating necessarily must be after the date of this 
decision.  See 38 C.F.R. §§ 3.105, 3.400 (2005).

In light of the above law and regulations, the essential 
questions before the Board in this case are (1) what was the 
date the claim for an increased evaluation was received; and 
(2) when was it factually ascertainable that a 10 percent 
evaluation was warranted.

With regard to the first question, it is clear that 
subsequent to the 1996 final decision of record, the veteran 
first expressed formal intent to seek an increase for her 
mechanical low back pain in a VA Form 21-4138 (JF) received 
on September 3, 2002.  No other correspondence or evidence, 
indicating an intent to claim entitlement to a compensable 
rating for her low back disability, was submitted by the 
veteran in the interim between the rating decision issued in 
July 1996 and September 3, 2002.

The Board has also reviewed the record to determine whether 
an informal claim was filed after July 19, 1996 and before 
September 3, 2002.  A review of the record reflects that, on 
June 21, 1999, the veteran was afforded a VA examination, 
where she complained of low back pain.  Thus, this June 21, 
1999 examination report is construed as an informal claim 
meeting the requirements of 38 C.F.R. §§ 3.155 and 3.157.  

A review of the evidence reveals an increase in 
symptomatology attributable to the veteran's service-
connected mechanical low back pain was factually 
ascertainable the same day, as the VA examination revealed 
the veteran's low back disability was characterized by pain 
on motion.  This approximates lumbosacral strain with 
characteristic pain on motion under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5295 (1998).  None of the treatment records 
within the previous year showed that she had been treated for 
a low back disorder.

Accordingly, resolving all doubt in the veteran's favor, 
under the applicable regulations, the earliest date for which 
entitlement to an increased rating could normally be granted 
is the date of receipt of the veteran's informal claim, which 
is June 21, 1999, in the absence that it was factually 
ascertainable that an increase in disability had occurred 
within the previous year.  See 38 C.F.R. § 3.400.  Thus, the 
Board concludes that the effective date for a 10 percent 
rating for the veteran's mechanical low back pain is June 21, 
1999, and no earlier.



ORDER

An effective date of June 21, 1999 for a 10 percent rating 
for service-connected low back disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

Regarding the veteran's claim seeking entitlement to service 
connection for a chest disability, service medical records 
show treatment for chest pain dating back to November 1991.  
Specifically, in November 1991 the veteran's chest was tender 
to palpation.  In June 1994, the veteran complained of chest 
pains when she coughed.  She also reported that her heart 
fluttered.  In November 1994, the veteran reported chest pain 
near her sternum.  She was experiencing fluttering in her 
chest that was on and off.  The veteran described her chest 
pain as burning at times.  

VA treatment records show that in June 1996, the veteran 
complained of chest pain with episodic palpitations occurring 
once a month.  Chest x-rays were conducted in August 1996, 
with no evidence of calcified granuloma or other pathology.  
The lungs were clear, and there was no evidence of hilar 
adenopathy or lung nodule.  Heart and mediastinum were within 
normal limits.  There was a bone island seen in the right 
humerus.  

During a September 1997 VA stress test the veteran had what 
she described as atypical chest pain. 

At the time of the November 2005 hearing on appeal before the 
undersigned, the veteran testified that she has been having 
chest pains before and after leaving service.  She also 
testified that she has been taking hydrocodone for her chest 
pain.

The Board notes that the duty to assist includes obtaining 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
At various times, the veteran has indicated that she has been 
treated by VA at medical facilities in Charleston and 
Savannah.  The record contains VA treatment records from 
August 1996 to December 2005.  During the hearing the veteran 
stated that she has received private medical treatment.  On 
remand VA should request from the veteran the names of all 
private medical facilities she has been treated at since 
September 1995.   The veteran should also be afforded an 
examination by an appropriate examiner to determine the 
nature, onset and etiology of the veteran's chest pain.  
Moreover, VA should furnish the veteran with the regulations 
implementing the notice and duty to assist provisions of the 
VCAA and any revisions to the regulations governing 
undiagnosed illnesses issued following the enactment of the 
Veterans Education Benefits Expansion Act of 2001 (VEBEA), 
Pub. L. No, 107-103, 115 Stat. 976 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1. The VA must review the entire file and 
ensure for the issue remaining on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005) and 38 
C.F.R. 
§ 3.159 (2005)), as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
VA must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection on a 
presumptive basis under 38 C.F.R. § 
3.317(for undiagnosed illness); (2) of 
the differences between an undiagnosed 
illness and a diagnosed illness and the 
nuances of Persian Gulf claims; (3) 
inform her of any information and 
evidence not of record (a) that is 
necessary to substantiate her service-
connection claim, (b) that VA will seek 
to provide, and (c) that the claimant is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to her service-
connection claim.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the remaining issue on appeal.

2. The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her from 
September 1995 to the present for chest 
pain.  VA should attempt to obtain 
records from the health care provider(s) 
she identifies, to include any missing 
records from the VA Medical Centers in 
Charleston, South Carolina and Savannah, 
Georgia.  If records are unavailable, 
please have the provider so indicate.

3. After completion of 1 and 2 above, the 
VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a cardiovascular 
examination by an appropriate 
physician(s) to determine the nature and 
extent of all pathology, which may be 
present, pertaining to chest pains.  The 
claims file must be made available to the 
examiner prior to examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed.  The 
purpose of the examination should be to 
identify all signs of chest pain, which 
the veteran claims to experience on a 
chronic basis as a result of service, in 
particular her Persian Gulf War service.  
A complete history, which includes the 
time of initial onset and the frequency 
and duration of her symptomatology, 
should be elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.

After reviewing the claims file, 
eliciting a history of the disorder(s) 
and examining the veteran, the examiner 
should expressly state an opinion as to 
whether the claimed disorder is 
attributable to a known clinical 
diagnosis.  For chest pain that is 
attributable to a known diagnosis, the 
examiner should offer an opinion as to 
the most probable etiology and date of 
onset of any disorder that is diagnosed 
and whether it is at least as likely as 
not (50 percent or more probability) that 
the diagnosed disorder is (1) 
etiologically related to her military 
service, (2) proximately due to, or was 
aggravated (worsened) by, one of the 
veteran's service-connected disabilities 
(mechanical low back pain, degenerative 
arthritis of the cervical spine, 
recurrent functional ovarian cysts with 
history of ruptured cysts, bilateral pes 
planus, gastroesophageal reflux, and 
patellofemoral pain syndrome in the right 
and left knee), or (3) was caused by a 
supervening condition or event after 
September 1995.  If her chest pain is not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability to 
include either objective medical evidence 
perceptible to a physician or other, non-
medical indicators that are capable of 
independent verification.  38 C.F.R. § 
3.317(a)(2) (2005).  Finally, the 
examiner should express an opinion as to 
whether the veteran's chest pain is 
"chronic" (as having existed for 6 months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period) or was 
caused by a supervening condition or 
event after September 1995.

4.  Following completion of the above, 
the VA should readjudicate the veteran's 
service-connection claim.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case, which discusses 
and fully sets forth the controlling law 
and regulations pertinent to the appeal 
including 38 C.F.R. § 3.317, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the appellant's claim.  No 
action by the appellant is required until she receives 
further notice; however, the appellant is advised that 
failure to cooperate by reporting for examination may result 
in the denial of her claim.  38 C.F.R. § 3.655 (2005).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


